Title: To George Washington from James Mease, 6 January 1777
From: Mease, James
To: Washington, George



sir
Philada 6 Jany 1777

Among the important powers with which The Honble Congress have so wisely invested your Excellency, I understand there is that of appointing a Cloathier Genl for the Army.
As I have already had some experience in the clothing business, &

think myself not totally unfit for such an employment: I take the liberty with all possible deference & respect, humbly to solicit the favor of that appointment should I be so happy as to find this request not inconsistent with the arrangement & veiws of your Excellency I shall always make it my study to discharge the duties of the office diligently & honestly, & at same time consider it as an additional honor to have received it from the hand of your Excellency.
I should have had the pleasure of prefering this request in person to your Excellency had it been possible for me with any propriety to have gone from home. but the dayly calls for supplies of clothing & nec[e]ssaries for the new levy’s & the difficulty of procuring them in the absence of the tradesmen renders it impossible for me to have that honor at present.
This City is at present in the greatest possible anxiety, no Authentick information being yet come to hand since the movement from Trenton. we are certain there has been a hot engagement & all the reports & accounts yet come, give us the most flattering expectations of your success. God grant it may correspond with the warmth of our desires & that your future success may on all occasions be equal to your merit & then I am sure it will be great as your Excellency’s desires—pardon good sir the trouble of this & beleive me to be always with infinite esteem & respect Your Excellency’s most obliged most obedt & Hbly Servt

James Mease

